UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2540


ELIAS TRAORE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 3, 2014                     Decided:   June 17, 2014


Before WILKINSON and    NIEMEYER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Shelley R. Goad, Assistant Director, Julia J. Tyler,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Elias Traore, a native and citizen of Mali, petitions

for    review    of   an     order    of   the     Board    of    Immigration         Appeals

denying his motion to reconsider.                  Because Traore fails to raise

any arguments that meaningfully challenge the propriety of the

Board’s      denial     of   his     motion   to     reconsider        in     the    argument

section of his brief, we find that he has failed to preserve any

issues for review.             See Fed. R. App. P. 28(a)(9)(A) (“[T]he

argument      . . . must      contain      . . . appellant’s            contentions       and

the    reasons    for    them,     with    citations       to    the       authorities    and

parts of the record on which the appellant relies.”); Edwards v.

City    of    Goldsboro,      178     F.3d    231,    241       n.6    (4th       Cir.   1999)

(“Failure to comply with the specific dictates of [Rule 28] with

respect to a particular claim triggers abandonment of that claim

on appeal.”).         Accordingly, we deny the petition for review for

the reasons stated by the Board.                  See In re: Traore (B.I.A. Nov.

25, 2013).       We dispense with oral argument because the facts and

legal    contentions         are   adequately       presented         in    the     materials

before    this    court      and   argument       would    not    aid       the   decisional

process.

                                                                           PETITION DENIED




                                              2